DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed11-10-2020 have been fully considered but they are not persuasive.
Applicant argues that the combine teachings of Chen and Centoza does not teach or suggests that the network controlled handover is supported only depends upon the state of the UE, according to claim 1, a cell handover is not caused when the UE moves along the cells in the radio notification area and is in the RRC inactive state (Remarks, pg.7, lines 18-21).
Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Centoza remedying the deficiencies of Chen by teaching where while the UE is in the RRC inactive connected state no network control handover is supported: Centonza ¶0023- the RRC Inactive Connected state can be configured based on the characteristics… c) UE based mobility inspired by cell reselection procedure with configuration from network, no network controlled handover is supported;). It is noted that Chen initially establishes the switching between the RRC connected state to the inactive state and sending the information of the UE to all base stations within a radio notification area-Chen ¶0047- 3rd- 4th sentences.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore based on this argument the 103 rejection of Independent claims 1, 15 and 21and their respective dependents stand. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims 

Claim 1, 5, 15, 20, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180092157) in view of Centonza et al (US 20190246445).

As to claim 1 Chen discloses a method of configuring User Equipment (UE) information (Chen Fig.1, the method being applied to a source base station- as interpreted as an anchor node (Chen 111 of Fig.1), the method comprising:; after UE is controlled to switch from a Radio Resource Control (RRC) connected state to a RRC inactive state, determining a radio notification area (Chen ¶0006- last sentence ¶0041- RAN base notification area; ¶0042- 2nd sentence-the CN may consider switching the UE to the RRC inactive state.), wherein the radio notification area indicates a set of one or more cells (Chen 111, 112, and 113 of Fig. 1),; and sending UE information of the UE to all base stations within the radio notification area (¶0047- 3rd- 4th sentences- A connection node may send the UE Context Forward Request to request neighboring connection nodes to be the Candidate nodes for a UE which is in RRC inactive state.  The UE Context Forward Request may include the inactive identity of a UE, RRC/L2/L1 configuration, or UE status information.  The inactive identity could be ….the International Mobile Subscriber Identity (IMSI) of the UE). Chen however does not explicitly recite (thought typical of a UE when in an RRC inactive state) wherein the UE in the RRC inactive state moving among the cells in the radio notification area does not cause a cell handover. However in an analogous art Centonza remedies this deficiency: Centonza ¶0023- the RRC Inactive Connected state can be configured based on the characteristics… c) UE based mobility inspired by cell reselection procedure with configuration from network, no network controlled handover is supported;). Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Chen teaching with that of Centonza to prevent handover in a RRC inactive state (Centonza ¶0023- 1st sentence).

As to claim 5 the combined teachings of Chen and Centonza disclose the method according to claim 1, wherein the UE information of the UE is: UE identification information to identify the UE, (Chen ¶0047-4th sentences- The inactive identity could be ….the International Mobile Subscriber Identity (IMSI) of the UE).

As to claim 15 Chen discloses a base station (Chen Fig.25), comprising: a processor (Chen ¶0055-1st sentence); and a memory configured to store processor-executable instructions (Chen ¶0055-3rd sentence); wherein the processor is configured to: after User Equipment (UE) is controlled to switch from a Radio Resource Control (RRC) connected state to an RRC inactive state, determine a radio notification area(¶0057- 1st sentence-determine whether to switch the UE to the inactive state), wherein the radio notification area indicates a set of one or more cells (Fig.4- Candidate nodes; ; Chen ¶0006- last sentence ¶0041- RAN base notification area );  and send UE information of the UE to all base stations within the radio notification area (¶0047- 3rd- 4th sentences- A connection node may send the UE Context Forward Request to request neighboring connection nodes to be the Candidate nodes for a UE which is in RRC inactive state.  The UE Context Forward Request may include the inactive identity of a UE, RRC/L2/L1 configuration, or UE status information.  The inactive identity could be ….the International Mobile Subscriber Identity (IMSI) of the UE). 
Chen however does not explicitly recite (thought typical of a UE when in an RRC inactive state) wherein the UE in the RRC inactive state moving among the cells in the radio notification area does not cause a cell handover. However in an analogous art Centonza remedies this deficiency: Centonza ¶0023- the RRC Inactive Connected state can be configured based on the characteristics… c) UE based mobility inspired by cell reselection procedure with configuration from network, no network controlled handover is supported;) Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Chen teaching with that of Centonza to prevent handover in a RRC inactive state (Centonza ¶0023- 1st sentence).

As to claim 20 the combined teachings of Chen and Centonza disclose the base station according to claim 15, wherein the UE information of the UE is: UE identification information to identify the UE, or context information of the UE (Chen ¶0047-4th sentences- The inactive identity could be ….the International Mobile Subscriber Identity (IMSI) of the UE).

As to claim 21 Chen discloses a core network device (Chen 101 of Fig.1; ¶0004- 9th sentence-The CP anchor 102 is an entity within the CN 101 to interact with the CP such as a mobility management entity (MME) ), comprising: a processor; and a memory configured to store processor-executable instructions Chen ¶0055-1st sentence); wherein the processor is configured to: receive a notification message sent by a source base station; acquire User Equipment (UE) information of UE and base station identification information of a to-be-notified base station- candidate node within a radio notification area from the notification message (¶0047- 3rd- 4th sentences- A connection node may send the UE Context Forward Request to request neighboring connection nodes to be the Candidate nodes , wherein the radio notification area indicates a set of one or more cells(Fig.4- Candidate nodes; ; Chen ¶0006- last sentence ¶0041- RAN base notification area ); and send the UE information of the UE to the to-be-notified base station (¶0047- 3rd- 4th sentences). Chen however does not explicitly recite (thought typical of a UE when in an RRC inactive state would not trigger a handover) wherein the UE in the RRC inactive state moving among the cells in the radio notification area does not cause a cell handover. However in an analogous art Centonza remedies this deficiency: Centonza ¶0023- the RRC Inactive Connected state can be configured based on the characteristics… c) UE based mobility inspired by cell reselection procedure with configuration from network, no network controlled handover is supported;) Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Chen teaching with that of Centonza to prevent handover in a RRC inactive state (¶0023- 1st sentence).

As to claim 22 the combined teachings of Chen and Centonza disclose the core network device according to claim 21, wherein the UE information of the UE is: UE identification information to identify the UE, or context information of the UE (Chen ¶0047-4th sentences- The inactive identity could be ….the International Mobile Subscriber Identity (IMSI) of the UE)...

Claims 2, 3, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Centonza in view of Li et al (US 20190174365) and further in view of Rayavarapu et al (US 20130260811).

As to claim 2 the combined teachings of Chen and Centoza disclose the method according to claim 1, however silent wherein sending the UE information of the UE to all base stations within the radio notification area comprises: when at least one base station within the radio notification area does not have an inter-base-station interface with the source base station, sending a first notification message to a core network device. However in an analogous art Li remedies this deficiency: (Li ¶0053- to determine, …., whether an interface exists between the radio access network device and the second radio access network device…If the interface does not exist, the transmitter is configured to send the message to the core network device.); Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen and Centonza with that of Li for the purpose of effective  communication between source and serving radio access network device (Li ¶0006).
Chen, Centoza and Li however are silent in instructing the core network device to send the UE information of the UE to all base stations within the radio notification area. However in an analogous art Rayavarapu remedies this deficiency:  Rayavarapu ¶0460-462- - MME stores the containers along with attached UE identities.  …...  MME acknowledges the UE context suspension to eNB [0462] 10.  eNB optionally prepares the other eNBs in the vicinity or all eNBs in the tracking area over the X2-interface).
Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen, Centonza and Li with that of Rayavarapu for the purpose of notifying base stations within a notification are of UE context information (Rayavarapu ¶0462). 

As to claim 3 the combined teachings of Chen and Centoza disclose the method according to claim 1, however silent wherein sending the UE information of the UE to all base stations within the radio notification area comprises: when at least one base station within the radio notification area does not have an inter-base-station interface with the source base station, sending a second notification message to a core network device; for instructing the core network device to send the UE information of the UE to the at least one base station; However in analogous art Li remedies this deficiency: (Li ¶0053- to determine, based on the identifier of the second radio access network device, whether an interface exists between the radio access network device and the second radio access network device…If the interface does not exist, the transmitter is configured to send the second message to the core network device.); ¶0054- 5th sentence- The receiver is configured to receive, from a core network device, a message that includes the context identifier; ¶0126- 6th sentence- If the interface does not exist, the first radio access network device determines that the area identifier …needs to be obtained. Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen and Centonza with that of Li for the purpose of effective communication between a source and serving radio access network device (Li ¶0006).
Rayavarapu ¶0461- MME acknowledges the UE context suspension to eNB ¶0462 10.  eNB optionally prepares the other eNBs in the vicinity or all eNBs in the tracking area over the X2-interface) Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen, Centonza and Li with that of Rayavarapu for the purpose of notifying base stations within a notification are of UE context information (Rayavarapu ¶0462).

As to claim 17 the combined teachings of Chen and Centonza disclose the base station according to claim 15, however silent wherein the processor is further configured to: when at least one base station within the radio notification area does not have an inter-base-station interface with the source base station, sending a first notification message to a core network device. However in an analogous art Li remedies this deficiency: (Li ¶0053- to determine, based on the identifier of the second radio access network device, whether an interface exists between the radio access network device and the second radio access network device…If the interface does not exist, the transmitter is configured to send the second message to the core network device.); Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen and Centonza with that of Li for the purpose of effective  communication between a source and serving radio access network device (Li ¶0006).
Chen, Centoza and Li however are silent in instructing the core network device to send the UE information of the UE to all base stations within the radio notification area. However in an analogous art Rayavarapu remedies this deficiency:  Rayavarapu ¶0460-462- - MME stores the containers along with attached UE identities.  …...  MME acknowledges the UE context suspension to eNB [0462] 10.  eNB optionally prepares the other eNBs in the vicinity or all eNBs in the tracking area over the X2-interface 
Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen, Centonza and Li with that of Rayavarapu for the purpose of notifying base stations within a notification are of UE context information (Rayavarapu ¶0462).

As to claim 18 the combined teachings of Chen and Centonza disclose the base station according to claim 15, However silent wherein the processor is further configured to: when at least one base station within the radio notification area does not have an inter-base-station interface with the source base station, sending a second notification message to a core network device for instructing the core network device to send the UE information of the UE to the at least one base station;  However in analogous art Li remedies this deficiency: (Li ¶0053- to determine, based on the identifier of the second radio access network device, whether an interface exists between the radio access network device and the second radio access network device…If the interface does not exist, the transmitter is configured to send the second message to the core network device.); ¶0054- 5th sentence- The receiver is configured to receive, from a core network device, a message that includes the context identifier; ¶0126- 6th sentence- If the interface does not exist, the first radio access network device determines that the area identifier …needs to be obtained. Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen and Centonza with that of Li for the purpose of effective communication between a source and serving radio access network device (Li ¶0006).
Chen Centoza and Li however are silent in sending the UE information of the UE to other base stations within the radio notification area except the at least one base station through inter-base-station interfaces. However in an analogous art Rayavarapu remedies this deficiency: - (Rayavarapu ¶0461- MME acknowledges the UE context suspension to eNB ¶0462 10.  eNB optionally prepares the other eNBs in the vicinity or all eNBs in the tracking area over the X2-interface) Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen, Centonza and Li with that of Rayavarapu for the purpose of notifying base stations within a notification are of UE context information (Rayavarapu ¶0462).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Centonza and further in view of Rayavarapu.

As to claim 4 the combined teachings of Chen and Centoza disclose the method according to claim 1, however silent wherein sending the UE information of the UE to all base stations within the radio notification area comprises: when each of the base stations within the radio notification area has an inter-base-station interface with the source base station, sending the UE information of the UE to each of the base stations within the radio notification area through the inter-base-station interface between the base station and the source station. However in an analogous art Rayavarapu remedies this deficiency: (Rayavarapu ¶0461- MME acknowledges the UE context suspension to eNB ¶0462 10.  eNB optionally prepares the other eNBs in the vicinity or all eNBs in the tracking area over the X2-interface) Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen, and Centonza with that of Rayavarapu for the purpose of notifying base stations within a notification are of UE context information (Rayavarapu ¶0462).

As to claim 19 the combined teachings of Chen and Centonza disclose the base station according to claim 15, however silent wherein the processor is further configured to: when each of the base Rayavarapu ¶0461- MME acknowledges the UE context suspension to eNB ¶0462 10.  eNB optionally prepares the other eNBs in the vicinity or all eNBs in the tracking area over the X2-interface) Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen, and Centonza with that of Rayavarapu for the purpose of notifying base stations within a notification are of UE context information (Rayavarapu ¶0462).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462